DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1, 7, and 10, claiming a clothing treatment apparatus along with method controlling thereof, comprising a door including a front plate; a rear plate; a first inlet formed between the front plate and the rear plate; a second inlet; and a shutter that selectively allows air to flow from an outside to an inside space by moving toward and away the second inlet thereof.
The closest prior art of record is that of U.S. Patent No. 20140238086 to Choi et al. (Choi).  Choi teaches a clothing treatment apparatus along with method of use comprising: a main body; a sprayer; and a door.  Choi does not teach a wherein a first inlet is disposed between a front plate and a rear plate and wherein a shutter selectively allows air to flow from an outside to an inside space by moving toward and away the second inlet thereof.
The advantage of the current invention over that of the prior art to Choi is that of the configuration of front plate, rear plate, first inlet, second inlet, and shutter placement thereof wherein a desired level of safety standard may be maintained while also providing improved selective airtightness thereof.
Since claims 1, 7, and 10 are allowed, claims 2-6, 8-9, and 11-12 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711